Exhibit 10.2

 

CONSULTING AGREEMENT

 

NOVT:              NOVT CORPORATION

4350 International Boulevard

Norcross, Georgia 30093

Name of Consultant: Daniel G. Hall

Address:

Telephone:

Email:

Name and Address of NOVT Contact:

John Quicke

NOVT Corporation

4350 International Boulevard

Norcross, Georgia 30093

Term of Consulting Service: From April 8, 2006 to April 30, 2006

NOVT and Consultant agree:

 

1. Scope of Work

Consultant will perform the consulting services for NOVT Corporation (“NOVT”)
described as follows (the “Services”):

 

  •   Special projects relating to executive management, strategic business
transactions, or legal management of corporate matters, at the request of the
Chief Executive Officer or the board of Directors.

 

2. Compensation

NOVT will pay Consultant a consulting fee in the amount and on the terms set
forth below:

 

  •   NOVT will pay Consultant in accordance with the following schedule:

 

1



--------------------------------------------------------------------------------

  o For telephone consultations and work performed by Consultant at Consultant’s
home or other off-site location maintained by Consultant, an hourly rate of
$125.00 per hour.

 

  o For work performed at NOVT’s offices or the offices of advisors of NOVT,
including without limitation thereto, attorneys, accountants and investment
bankers, a daily rate of $1,200.00 per day for all, or any part of a day in
which such work is performed.

 

  •   All invoices for services should be forwarded to the NOVT contact listed
above.

 

  •   Consultant shall be reimbursed for reasonable expenses incurred in the
performance of Consulting Services in accordance with NOVT Travel Policies.
Consultant’s travel time is not reimbursable.

 

3. Manner of Performance

 

  (a) This Agreement is binding on Consultant and its employees. Consultant
represents that Consultant has the requisite expertise, ability and legal right
to render the Services and will perform the Services in an efficient manner.
Consultant will abide by all laws, rules and regulations that apply to the
performance of the services, including applicable requirements regarding equal
employment opportunity and the provisions of any Executive Orders and related
rules. Each of Consultant’s employees performing Services will have the
expertise to perform assigned Services in an efficient manner. Consultant and
employees of Consultant when on NOVT’s premises will comply with NOVT’s policies
with respect to conduct of visitors.

 

  (b) Consultant may retain third parties to assist in the rendering of Services
only upon written permission by NOVT and only upon written agreement by such
third parties, a copy of which shall be provided to NOVT, that they agree to be
bound by all the terms and conditions of this Agreement as if Consultant
hereunder.

 

4. Confidentiality

In the course of this Agreement, it is anticipated that Consultant will learn of
information that NOVT regards as confidential or proprietary. Consultant will
keep confidential this information and any other information which Consultant
may acquire with respect to NOVT’s business, including, but not limited to,
information developed by Consultant and information relating to new products,
customers, pricing know-how, processes, and practices, unless and until NOVT
consents in writing to disclosure, or unless such knowledge and information
otherwise becomes generally available to the public through no fault of
Consultant. Consultant will not disclose to others, without NOVT’s written
consent, the fact that it is acting on behalf of NOVT and will not publish on
the subject of this consulting relationship without first providing NOVT with
the opportunity to review and offer reasonable objection to the contemplated
publication. This undertaking to keep information confidential will survive the
termination of this Agreement. Consultant will require each of its employees
performing Services to execute a separate Confidentiality Agreement, if
requested by NOVT. At the termination of this Agreement, Consultant will return
to

 

2



--------------------------------------------------------------------------------

NOVT all physical specimens, devices, and prototypes, and all drawings,
specifications, manuals and other printed or reproduced material (including
information stored on machine readable media) provided by NOVT to Consultant and
all copies of such information made by Consultant or its employees.

 

5. Conflicts of Interest

Consultant represents that it has advised NOVT in writing prior to the date of
signing this Agreement of any relationship with third parties, including
competitors of NOVT, which would present a conflict of interest with the
rendering of the Services, or which would prevent Consultant from carrying out
the terms of this Agreement or which would present a significant opportunity for
the disclosure of confidential information. Consultant will advise NOVT of any
such relationships that arise during the term of this Agreement. NOVT will then
have the option to terminate this Agreement without further liability to
Consultant, except to pay for Services actually rendered.

 

6. Relationship with Others

During the term of this Agreement and for one year after its termination date,
neither Consultant nor its employees will perform consulting services in the
specific area in which Consultant actually has consulted under this Agreement
for any other entity engaged in the development, manufacture, distribution or
sale of vascular brachytherapy medical care products or services.

 

7. Independent Contractor

Consultant is an independent contractor, not an employee or agent of NOVT.
Nothing in this Consulting Agreement shall render Consultant, or any of its
agents or employees, an employee or agent of NOVT, nor authorize or empower
Consultant or its agents or employees to speak for, represent or obligate NOVT
in any way. NOVT recognizes that Consultant retains all the rights and
privileges of an employer, including but not limited to the right to hire,
direct, discipline, compensate, and terminate its employees assigned to the NOVT
account. Consultant assumes any and all liabilities regarding Section 1706 of
the Tax Reform Act of 1986 and Section 414(n) of the Internal Revenue Code of
1986.

Consultant will perform consulting services hereunder in the capacity of an
independent contractor and not as an employee of NOVT or any of its subsidiaries
or affiliates. It is understood that Consultant’s performance under this
agreement will not entitle Consultant or its employees to any rights under any
pension plan or other benefit program of any such companies including, without
limitation, holiday, vacation, or sick pay, or health or life insurance coverage
or any claim of right as one of their employees under law. Consultant will not
hold itself out as an employee or agent of NOVT, or of any subsidiary or
affiliate, with authority to perform any legally binding act.

 

3



--------------------------------------------------------------------------------

8. Ownership of Developments

All written materials and other works which may be subject to copyright and all
patentable and unpatentable inventions, discoveries, and ideas (including but
not limited to any computer software) which are made, conceived or written by
Consultant during the term of this Agreement, and for 90 days after it expires,
and which are based upon the Services performed by Consultant for NOVT
(“Developments”) shall become NOVT’s property. Consultant agrees to hold all
Developments confidential in accordance with paragraph 4 of this Agreement.

 

9. Disclosure and Transfer of Developments

Consultant will disclose promptly to NOVT each Development and, upon NOVT’s
request and at NOVT’s expense, Consultant will assist NOVT, or anyone it
designates, in filing patent or copyright applications in any country in the
world. Each copyrightable work, to the extent permitted by law, will be
considered a work made for hire and the authorship and copyright of the work
shall be in NOVT’s name.

Consultant will execute all papers and do all things which may be necessary or
advisable, in the opinion of NOVT, to process such applications and to vest in
NOVT, or its designee, all the right, title and interest in and to the
Developments. If for any reason Consultant is unable to effectuate a full
assignment of any Development, Consultant will transfer to NOVT, or its
designee, its transferable rights, whether they be exclusive or nonexclusive, or
as a joint inventor or partial owner of the Development.

 

10. Disclosures to NOVT

If during the term of this Agreement, Consultant discloses any copyrightable
works, inventions, discoveries, or ideas to NOVT which were conceived or written
prior to this Agreement or which are not based upon the Services performed by
consultant for NOVT under this Agreement, NOVT will have no liability to
Consultant because of its use of such works, inventions, discoveries or ideas.

 

11. Term

The term of this Agreement is as specified on the first page of this Agreement,
but in no event will the term of this Agreement extend beyond three years from
the date of this Agreement.

 

12. Termination

NOVT may terminate this Consulting Agreement effective the day of notice by
giving Consultant written notice of termination if Consultant: (a) breaches any
of its obligations under Paragraphs 4,6, 8 or 9 of the Agreement; or (b) fails
to provide the standard of performance of Services that substantially meets
NOVT’s reasonable expectations; or (c) fails at any time to provide the
contracted services defined in Schedules 1 and 2. If NOVT determines that it no
longer requires the services of

 

4



--------------------------------------------------------------------------------

Consultant it may terminate this Agreement by giving Consultant thirty (30) days
written notice.

 

13. General

 

  (a) No assignment by Consultant of this Agreement or any sums due under it
will be binding on NOVT without NOVT’s prior written consent. This Agreement
supersedes all prior agreements and understandings between the parties
respecting the subject matter of this Agreement. This Agreement may not be
changed or terminated orally by or on behalf of either party and nothing in any
attachments or schedules to this Agreement may vary the terms of this Agreement.

 

  (b) In the event the terms of any attachments or schedules are inconsistent
with the terms of the numbered paragraphs of this Agreement, the terms of the
numbered paragraphs of this Agreement shall control.

 

  (c) In the event either party breaches this Agreement, the other party will
have the right to terminate the Agreement. In the event of the actual or
threatened breach of any of the terms of paragraphs 4, 6, 8, and 9, NOVT will
have the right to specific performance and injunctive relief. The rights granted
by this paragraph are in addition to all other remedies and rights available at
law or in equity.

 

  (d) This Agreement shall be construed according to the laws of Georgia for
contracts made within that state.

 

  (e) The undersigned warrant and represent that they have authority to enter
this Agreement on behalf of NOVT or Consultant, respectively.

 

  (f) Facsimile copies of this Agreement will be enforceable as originals.

 

NOVT CORPORATION       DANIEL G. HALL By:  

/s/ John Quicke

     

/s/ Daniel G. Hall

 

Title:

 

 

President and CEO

     

Signature

Date:  

April 6, 2006

   

Date:

 

April 6, 2006

 

5